Mr. Justice Mestrezat,
dissenting:
We have uniformly held, as stated in the recent case of Wood v. Schoen, 216 Pa. 425, 428, that the purpose in construing a will is to ascertain the intention of the testator, so that it may be carried out in the disposition which he has made of his property. Technical rules of construction should only be resorted to and applied in the interpretation of a will when found necessary in determining the meaning of the instrument. In the present case there can be no doubt of the intention of the testator. In fact the majority opinion states that it is clear that the testator intended to give to his daughter but a life estate in the property. It is, however, held that she takes an estate in fee under the rule in Shelley’s Case. This rule frequently tends to defeat the intention of the testator, and is enforced only where the language used by him in disposing of his estate must' be construed under the rule. If his intention clearly appears by the language of the whole testament, Shelley’s rule cannot be applied to a part of the will so as to defeat the manifest intention as disclosed by the whole instrument. The intent of a testator is to be gathered from his entire will rather than from the terms of a particular devise which, regarded alone, might be inconsistent with his testamentary scheme as a whole: Dean v. Winton, 150 Pa. 227, 232.
The dispositive part of the will is as follows: '“I give and devise to my said wife-Amelia my real estate...... She to have and to hold the same for and during the term of her natural life,...... And immediately after the death of my said wife I give and devise the said real estate to my only child and daughter Susan Elizabeth for and during the term of her natural life,...... and after the death of my said daughter the said real estate shall descend to and become vested’in the children of my said daughter, should she have any, in fee simple, but in no event whatever shall the fee simple to the said real estate vest in my wife Amelia or my *322daughter Susan Elizabeth during their lifetime or the lifetime of either of them.” As conceded by the majority of the court, it is clear the testator intended to give his daughter but a life estate in the property. Why then is it held that he did not give her a life estate but a fee simple? Because, as stated in the opinion, it is “clear that in giving her that (life) estate he intended to make her a source of inheritable succession, and she, therefore, took a fee under the unbending rule in Shelley’s Case as applied in this State.”
But the rule is silent until the intention of the testator is ascertained: Guthrie’s App., 37 Pa. 9. In the case at bar the testator did not intend to make the daughter the source of inheritable succession. He intended what he said that in no event should she take a fee simple estate, and hence could not be the source of succession. He intended that the children of the daughter should take the real estate from him and not from her. It may be conceded that, under our cases, the daughter would have been the source of succession if the testator, in disposing of the property, had used only the words: “After the death of my said daughter the said real estate shall descend to and become vested in the children of my said daughter.” But those were not the only operative words of the devise. Other and emphatic language in the will interpreting and limiting the operation of those words were subsequently added by the testator. The scrivener understood the judicial construction of the clause just quoted and that it created a fee in the daughter; and it was to meet that interpretation and to prevent its consequence that he added immediately after the clause: “But in no event whatever shall the fee simple to the said real estate vest in my......daughter.” The two clauses must be read together, and when thus read the language of the devise, under the settled rules of construction, vests in the daughter a life estate in the property, and the remainder in fee in her children. “It may be,?’ says *323Strong, J., in Sheets’s Est., 52 Pa. 257, 263, “that if the first clause of the sentence stood alone, it would give a fee simple to those children in the real estate, and an absolute interest in the personal property. But in the same sentence, as well as in those that follow it, the testator has declared in effect that such was not his intention.” Our construction gives effect to every part of the will and carries out the unquestioned intention of the testator. In this view, the rule in Shelley’s Case has no application, as the words of the devise do not bring it within the operation of the rule.
There is another well-settled rule which the doctrine of the majority opinion contravenes and that is that an estate of inheritance in real estate given in a will may be reduced to a lesser estate if the subsequent language of the instrument unequivocally shows that such was the intention of the testator. Mr. Justice Strong, delivering the opinion in Sheets’s Est., 52 Pa. 257, 263, and quoting from 1 Jarman on Wills 436, says: “No principle is better settled than that if a testator in one part of his will give to a person an estate of inheritance of lands, or an absolute interest in personalty, and in subsequent passages unequivocally shows that he means the devisee or legatee to take a lesser interest only, the prior gift is restricted accordingly. Subsequent provisions will not avail to take from an estate previously given, qualities that the law regards as inseparable from it, as, for example, alienability; but they are operative to define the estate given, and to show that what without them might be a fee, was intended to be a lesser right.” This language is quoted and the principle approved in Snyder’s Appeal, 95 Pa. 174; Good v. Fichthorn, 144 Pa. 287; Krebs’s Est., 184 Pa. 222; Shower’s Est., 211 Pa. 297.
The majority opinion construes the words “descend to” and “become vested in” as standing alone and not controlled or affected by the subsequent positive declaration that they shall not be interpreted, so as to create *324in the daughter a fee simple estate. This construction ignores the cardinal rule, time and again announced in all jurisdictions, that a will shall be construed from its four corners and that all parts of it shall be made to harmonize if possible. “It is one of the genéral rules in construing a will,” says Mercur, Chief Justice, in Miller’s App., 113 Pa. 459, 467, “that all the parts thereof are to be construed in relation to each other, so, if possible, as to form one consistent whole. The intent of the testator is to be deduced from the language of the will taken as a whole. The inquiry is not necessarily limited to a consideration of the particular devises, but includes the whole instrument.” Here, a particular devise is considered alone without regard to its relation to a correlated clause, thereby defeating the manifest intention of the testator, and vesting in the daughter a fee simple estate contrary to the language of the devise and to the testator^ expressed declaration.
I would reverse the judgment and enter judgment for the plaintiff on the case stated.